Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Status of Application/Amendment/Claims
Applicant's response filed 04/04/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 10/07/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 04/04/2021, claims 1, 3-38 and 40-47 are pending. 
Claims 1, 3-38 and 40-45 remained rejected as discussed below. 
Claims 46 and 47 have been examined and are rejected as discussed below.


Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/04/2022 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

New Claim Rejections – necessitated by claim amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46 and 47 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-38 of co-pending Application No. 16/484,064.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: each are drawn to single stranded oligonucleotides comprising multiple antisense regions separated by a linking group and drawn to methods of use.
 	This is a provisional obviousness-type double patenting rejection.

Claims 46 and 47 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-27 of co-pending Application No. 16/633,532.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: each are drawn to single stranded oligonucleotides comprising multiple antisense regions separated by a linking group and drawn to methods of use.
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Claim Rejections - 35 USC § 101

The rejection of claim 39 under 35 U.S.C. 101 is moot as the claim has been canceled.

Claim Rejections - 35 USC § 112
The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is moot as the claim has been canceled.

The rejection of claims 37 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to claim amendments.

Double Patenting
Claims 1, 3-38 and 40-45 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-38 of co-pending Application No. 16/484,064.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: each are drawn to single stranded oligonucleotides comprising multiple antisense regions separated by a linking group and drawn to methods of use.
 	This is a provisional obviousness-type double patenting rejection.

Claims 1, 3-38 and 40-45 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-27 of co-pending Application No. 16/633,532.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter: each are drawn to single stranded oligonucleotides comprising multiple antisense regions separated by a linking group and drawn to methods of use.
This is a provisional obviousness-type double patenting rejection.

Applicant states they will address the rejection when the co-pending applications become non-provisional.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635